Citation Nr: 0818855	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-25 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for right heel spurs.  

2.  Entitlement to service connection for gout of the left 
foot and left knee.  

3.  Entitlement to service connection for a low back 
disorder, as secondary to bilateral pes cavus with hammertoes 
and right heel spurs.  

4.  Entitlement to service connection for a left knee 
disorder, as secondary to bilateral pes cavus with hammertoes 
and right heel spurs.  

5.  Entitlement to service connection for a right knee 
disorder, as secondary to bilateral pes cavus with hammertoes 
and right heel spurs.  

6.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral pes cavus with hammertoes.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from March 1971 
to August 1971.  

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  

In February 2006, the veteran testified before the 
undersigned via video conference transmission.  In May 2007, 
the Board remanded this claim to the RO for additional 
development.  The case has been returned to the Board and is 
ready for further review.  

The issue of entitlement to service connection for gout of 
the left foot and left knee is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Right heel spurs were first manifested many years after 
service, and are not the result of a disease or injury in 
service.  

2.  In March 1972, the RO denied service connection for 
bilateral pes cavus with hammertoes, and so informed the 
veteran that same month.  He did not appeal.  

3.  In February 2001, and again in January 2004, the RO found 
that no new and material evidence had been received to reopen 
a claim for service connection for pes cavus with hammertoes, 
bilateral, and so informed the veteran in March 2001 and in 
January 2004, respectively.  He did not appeal the 
determinations.  

4.  The evidence submitted subsequent to the January 2004 
decision does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating this claim for service 
connection for bilateral pes cavus with hammertoes.  

5.  The veteran is not service connected for bilateral pes 
cavus with hammertoes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right heel spurs 
have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  

2.  The January 2004 RO decision that found that no new and 
material evidence had been received to reopen the claim for 
service connection for bilateral pes cavus with hammertoes is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).  

3.  The evidence submitted in support of the attempt to 
reopen the claim for service connection for a bilateral pes 
cavus with hammertoes is not new and material, and this claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).  

4.  The criteria for service connection for a low back 
disorder, a left knee disorder, and a right knee disorder, as 
secondary to bilateral pes cavus with hammertoes, are not 
met.  38 C.F.R. § 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

In the instant case, the veteran was sent notification prior 
to the initial unfavorable agency decision in January 2005.  
The RO notice letter dated in May 2004, informed the veteran 
that he could provide evidence to support his claims for 
service connection or location of such evidence and informed 
him that he could submit treatment records himself.  The 
notice letter notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send records pertinent to his claims, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  Another notice letter was sent to the veteran in 
September 2004, and again in June 2007 which also properly 
informed the veteran.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

As to the new and material evidence issue, Kent v. Nicholson, 
20 Vet. App. 1, 10 (2006), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The VCAA requires, in the context of a claim 
to reopen, the Secretary to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In the present case, in the timely May 2004 
letter the veteran was notified as to the evidence and 
information required to reopen the claim and establish 
service connection.  

The RO also told the appellant that he had to submit new and 
material evidence to reopen his claim and of the reasons for 
the denial of his prior claim, i.e., what evidence was 
missing in order to reopen his claim.  In the May 2004 
letter, the RO informed the appellant that his claim was 
previously denied because the condition was a congenital or 
developmental abnormality which existed prior to service.  He 
was advised that the evidence that he submits to reopen his 
claim must relate to this in that it should show that his 
present condition was incurred in or made worse by service, 
and has existed since military service to the present time.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additionally 
the veteran was sent a notification letter which addressed 
new and material evidence in June 2007, which was in 
compliance with Kent.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  A letter properly informing 
the veteran in this regard was sent in June 2007 and the 
information was also included in the January 2008 
supplemental statement of the case.  

Adequate notice was provided prior to the last RO 
adjudication, which was by means of the January 2008 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet.App. 370, 376 (2006) (As long as a 
determination was made following the notice letter, there is 
no need to draw a distinction as to whether an adjudicatory 
decision was issued in a rating decision or a statement of 
the case.)

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  

Service medical records have been obtained.  VA treatment 
records, private medical records and records from Social 
Security Administration (SSOC) are also on file. No other 
treatment records have been identified.  The veteran has not 
been examined by VA regarding the issues decided below.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the veteran's service.  The types 
of evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In this case, a VA examination has not been requested and is 
not necessary prior to a determination.  This is because no 
evidence indicates that there may be a nexus between service 
and the noted disorder for direct service connection.  With 
respect to the veteran's lay statements, he has testified 
that he was treated in service for heel spurs.  There was no 
treatment for this disorder for more than 20 years after 
service, and the veteran has not reported suffering from 
continuity of symptomatology.  Further, the service medical 
records, created contemporaneous to service, specifically 
show no pertinent findings or complaints.  Additionally, a VA 
examination is not required for the claim for service 
connection for bilateral pes cavus and hammertoes, as new and 
material evidence to reopen the claim has not been submitted.  
See 38 C.F.R. § 3.159(c)(4)(iii).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.


Service connection for right heel spurs

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, such as arthritis, may be presumed if 
manifested to a compensable degree within the first post 
service year.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a), 
3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v.  Brown, 4 Vet. App. 
309, 314 (1993).

The veteran seeks service connection for right heel spurs.  
His service medical records are negative for any complaints 
or treatment for right heel pain or spurs.  See 38 C.F.R. § 
3.303(d) (2007).  The veteran claims that he received 
treatment for heel spurs in service; however, service medical 
records do not reveal such diagnosis or treatment.  X-rays of 
the feet dated in May 1971 did not reflect heel spurs of the 
right heel.  After service, right heel spur syndrome was 
noted on VA treatment in January 1997, and in February 1997, 
heel spur syndrome was found.  The record does not reflect 
any competent, medical evidence associating the veteran's 
right heel spurs with his active service.  

As veteran carries a diagnosis of right heel spurs, the claim 
satisfies the requirement for a current diagnosis.  See 
Watson, supra.  However, the evidence of record does not 
support the veteran's claim that his right heel spurs are 
related to service.  The veteran's service medical records do 
not indicate any treatment, and no treatment is shown until 
the late 1990s, more than two decades after his separation 
from service.  The Board finds probative that the first 
indication of heel spurs was many years after service 
separation.  With respect to negative evidence, the Court has 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years could be decisive.  See Maxon v. West, 12 Vet. 
App. 453, 459 (1999); Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised]; see also Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim]. Considering 
the length of time between the veteran's separation and the 
first evidence of right heel spurs of record, service 
connection is not warranted.  

Where, as here, a medical opinion is required to provide a 
nexus opinion to link current disability to military service, 
only a qualified individual can provide that evidence.  As a 
layperson, the veteran is not qualified to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
He is qualified to identify the symptoms he experienced in 
service; however, there is no medical opinion linking right 
heel spurs to active service.  Moreover, the veteran did not 
report suffering from continuity of symptomatology since 
service.  

As there is no competent medical evidence of record relating 
the veteran's right heel spurs to active service, the 
veteran's claim for service connection fails.  See 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  The 
preponderance of the evidence is against the  service 
connection claim for right heel spurs.  In making this 
decision, the Board has considered the benefit-of-the-doubt 
doctrine, but it does not apply here because the evidence is 
not in approximate balance.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Bilateral pes cavus with hammertoes

To reopen a previously denied Board decision, or an RO 
decision that has become final, new and material evidence 
must be received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
3.156(a).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis will be evaluated in the 
context of the entire record. Evans v. Brown, 9 Vet. App. 273 
(1996).  In determining whether evidence is new and material, 
the credibility of the evidence is generally presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened. "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim. See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156.  

The RO initially denied the veteran's claim for service 
connection in March 1972, and the veteran was informed of 
this decision that same month.  The veteran did not appeal.  
The March 1972 decision is final.  See 38 U.S.C.A. § 7105 
(West 2002); § 20.1103 (2007).  The evidence of record at the 
time of the March 1972 denial included the veteran's service 
medical records, private records dated from 1968 to 1971, lay 
statements, and a VA examination report of January 1972.  

The service records showed that he had complaints of pain in 
his toes, and was shown to have hallux valgus and pes cavus, 
bilaterally on X-rays in May 1971.  The private records 
showed that the veteran complained of getting clawing of his 
toes, especially on dorsiflexion of the foot in December 
1971.  X-rays were normal.  Surgery was recommended for 
lengthening of the tendons.  The lay statements from his wife 
and mother-in-law received in November 1971 reflected that 
the veteran had complaints of his toes becoming stiff and 
that he had difficulty walking.  The VA examination report 
diagnosed status post fracture of tibia in 1986 with 
involvement of the long toe flexures and hammer-toe formation 
of the first through fifth toes with callosity formation on 
the distal phalanxes, and subsequent deformity.  

In the March 1972 rating decision, the RO denied the claim 
finding that the veteran's pes cavus with hammertoes was a 
congenital or developmental foot abnormality and not a 
disability under the law.  The RO also noted that these 
disabilities existed prior to service and were not aggravated 
by any episode in service.  

A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service and was not aggravated by 
such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R.§ 
3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  Id.

Service connection for congenital or developmental defect is 
precluded by 38 C.F.R. §§ 3.303(c), 4.9 (2007).  If a 
disability is superimposed on the developmental defect during 
service, the superimposed disability may be service 
connected.  See VAOPGCPREC 82-90 (July 18, 1990).

When the veteran attempted to reopen his claim in August 
2000, the RO found in a determination in February 2001 that 
no new and material evidence had been received to reopen the 
claim.  The RO considered VA outpatient treatment records 
dated in 1999 and 2000 and a January 2001 VA examination 
report.  The RO found that the evidence was duplicative since 
in showed a current disorder with no evidence of incurrence 
or aggravation, and informed the veteran in March 2001.  The 
veteran did not appeal the determination, and the decision 
became final.  See 38 U.S.C.A. § 7105 (West 2002); § 20.1103 
(2007).

When the veteran attempted to reopen his claim in October 
2003, the RO found in a determination in January 2004, that 
no new and material evidence had been received to reopen the 
claim.  The RO considered VA outpatient treatment records 
dated in 2003, which were noted to show the veteran was 
receiving treatment for hammertoes and a painful left foot.  
The RO found that the evidence was cumulative in nature since 
in showed a treatment for a current disorder with no evidence 
of incurrence or aggravation.  The veteran was informed of 
this decision in January 2004 and he did not disagree.  That 
decision became final.  

The veteran again submitted a claim to reopen in April 2004.  
Evidence submitted since the January 2004 decision includes 
VA outpatient treatment records dated from the 1990s to 2006, 
which show treatment for foot complaints, (see, e.g. VA 
treatment record of August 2003, October 2003), and mild 
contracture of the digits of the left foot was noted in 
January 1997.  The VA records also show and numbness of the 
toes (See, VA treatment of September 1999).  

Private records dated in beginning in 1995 show treatment for 
various disorders; however, do not show treatment for foot 
complaints.  Records from SSA have also been submitted, which 
show a complaint of claw toes in October 1995.  

Some of the records submitted are duplicative of records 
previously of record; others are new since they were not 
previously of record.  Medical records showing that the 
veteran has bilateral pes cavus with hammer toes are 
cumulative, as the evidence before the RO in January 2004 
showed that he suffered from these conditions.  None of the 
evidence is material, tending to show service incurrence or 
aggravation.  The evidence submitted by itself or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the claim.  There is no competent medical evidence of record 
showing that the current bilateral pes cavus with hammer toes 
had its onset during active service, or that it was 
aggravated by service.  Nor is there any evidence showing 
that an acquired foot disability was superimposed on a 
developmental or congenital defect during service.  The newly 
submitted records do no more than show current treatment for 
the claimed disability.

The veteran's own statements are not new.  His statements are 
essentially a repetition of his previous assertions, and are 
basically cumulative and not new.  See Paller v. Principi, 3 
Vet. App. 535, 538 (1992) (distinguishing corroborative 
evidence from cumulative evidence).  Moreover, his lay 
statements concerning the onset of these conditions are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108).

Medical records and lay statements, including from the 
veteran, that do not mention pes cavus or hammertoes, even if 
new, are not material.  The fact that the veteran is 
presently or was impaired due to other medical problems is 
not a matter in dispute.  Thus, new and material evidence has 
not been received and the claim is not reopened. 38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.

Low back, right knee, and left knee disorders, as secondary 
to bilateral pes cavus with hammertoes

Since service connection is not established for bilateral pes 
cavus with hammertoes, the veteran's claim for entitlement to 
service connection for low back, right knee, and left knee 
disorders, on a secondary basis, must fail as a matter of 
law.  See 38 C.F.R. § 3.310 (2007).  In this instance, the 
law, and not the evidence, is dispositive of the claim, and 
therefore the claim should be denied because of lack of legal 
merit or of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  The provisions of the Veterans 
Claims Assistance Act have no effect on an appeal where the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002).


ORDER

Service connection for right heel spurs is denied.

New and material evidence not having been submitted, the 
veteran's claim for entitlement to service connection for 
bilateral pes cavus with hammertoes, is denied.

Service connection for a low back disorder, a left knee 
disorder, and a right knee disorder, as secondary to 
bilateral pes cavus with hammertoes, is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

The veteran seeks service connection for gout of the left 
foot and knee.  In response to the Board's May 20007 remand, 
the RO obtained additional VA outpatient treatment records 
and records from SSA.  In the January 2008 supplemental 
statement of the case (SSOC), the RO incorrectly framed the 
issue as entitlement to service connection for gout of the 
left knee and foot, as secondary to bilateral pes cavus with 
hammertoes and right heel spurs.  The RO informed the veteran 
that a final determination could not be rendered because the 
claim was based on a claim for secondary service connection 
and was inextricably intertwined with the primary issue of 
entitlement to service connection for bilateral pes cavus 
with hammertoes and right heel spurs.  The SSOC did not 
discuss the evidence additionally obtained in regard to this 
issue.  

In this situation, the law requires that the RO consider the 
evidence added to the record since the issuance of the July 
2005 statement of the case, re-adjudicate the claim, and 
issue an appropriate supplemental statement of the case 
(SSOC).  38 C.F.R. § 19.31, 19.37 (2007).

Accordingly, the case is REMANDED for the following action:

Readjudicate the veteran's claim for 
direct service connection for gout of 
the left foot and left knee.  If the 
benefit sought on appeal remain denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the claim should be returned to the Board for 
further review, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


